Name: 94/507/EC: Commission Decision of 27 July 1994 approving the plan presented by Denmark to monitor and control salmonella in poultry (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural policy;  agricultural activity
 Date Published: 1994-08-06

 Avis juridique important|31994D050794/507/EC: Commission Decision of 27 July 1994 approving the plan presented by Denmark to monitor and control salmonella in poultry (Text with EEA relevance) Official Journal L 203 , 06/08/1994 P. 0025 - 0025COMMISSION DECISION of 27 July 1994 approving the plan presented by Denmark to monitor and control salmonella in poultry (Only the Danish text is authentic) (Text with EEA relevance) (94/507/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (1), and in particular Article 8 (3) thereof, Whereas, in accordance with Article 8 (2) of Directive 92/117/EEC, Denmark sent by letters dated 17 December 1993 and 13 May 1994 a plan to monitor and control salmonella in Danish poultry; Whereas the aforementioned plan meets the Community criteria laid down, in particular those set out in Article 8 (2) of Directive 92/117/EEC; whereas the plan should be approved accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan presented by Denmark to monitor and control salmonella in poultry is hereby approved. Article 2 Denmark shall bring into force by 1 July 1994 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 62, 15. 3. 1993, p. 38.